Citation Nr: 1000735	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1955 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable 
disability rating for bilateral hearing loss.  The Veteran 
contends that his disability is worse than that contemplated 
by a noncompensable disability rating.

The Veteran was afforded a VA examination in May 2007.  
During his June 2009 hearing, the Veteran indicated his 
condition had increased in severity since the previous VA 
examination.  After his hearing, he submitted records dated 
in August 2008 and June 2009 that showed an increase in his 
bilateral hearing disability.  Specifically, the record from 
June 2009 showed a dramatic decrease in the Veteran's speech 
recognition when compared to the August 2008 record.  
However, the June 2009 hearing test was done at a private 
facility, and the format of the results does not correspond 
with VA's applicable rating criteria.

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  As the record 
indicates that the Veteran's condition has worsened, the 
Veteran is entitled to a new exam to assess the current 
severity of his hearing loss disability.  As such, the case 
must be remanded to afford the Veteran a contemporaneous 
examination to assess the current nature, extent, and 
severity of his hearing loss disability. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded an audiology 
examination to determine the severity of 
his service-connected bilateral hearing 
loss. The evaluation should be in 
accordance with the criteria delineated in 
38 C.F.R. § 4.85 and should include testing 
of pure tone criteria at 1,000, 2,000, 
3,000, and 4,000 Hertz and speech 
recognition scores using the Maryland CNC 
Test.  All findings should be recorded in 
detail.  The Veteran's claims folder must 
be provided to the examiner for review 
prior to the examination.

The examiner must opine as to the impact of 
any functional impairment due to the 
Veteran's service-connected bilateral  
hearing loss upon his ability to engage in 
substantially gainful employment.  An 
assessment of the Veteran's employment 
history, educational background, and day-
to-day functioning in relation to his 
bilateral hearing loss should be provided.  
In forming the opinion, the examiner should 
disregard both the age and any nonservice- 
connected disabilities of the Veteran.

It is requested that the examiner consider 
and reconcile any additional medical 
evidence of record, to include August 2008 
and June 2009 audiological findings.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim  adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



